DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 December, 2021 is being considered by the examiner.

Disposition of Claims
Claims 1-6, 9-11, and 13-20 are pending.
Claims 7-8 and 12 are cancelled.
Claim 20 is new.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 and 13 remain interpreted under 35 U.S.C. 112(f), as set forth within at least the Final Rejection mailed on 16 September, 2021 at pages 3-5.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 has been amended to recite, “the open pores have sizes of less than 2mm” when describing the open-cell structure of the porous matrix of the internal thermal barrier, which is considered to be new matter. Looking at the specification, the thermally insulating material is described to have a pore size of 2mm or less, at least, so as to ensure proper thermal insulation and provide resistance of aging of the VIP enclosure, which refers to the thermally insulating material within the vacuum enclosure (see pg. 6, line 25 – pg. 7, line 14). Further, a review of the specification provides recitation of the internal thermal barrier’s porous matrix containing a matrix which has open pores that can differ in size and volume, but it is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or joint inventor, had possession of the claimed invention, at the time the invention was effectively filed (see pg. 8, line 21- pg. 9, line 3). Due to this, the recitation that the open pores of the internal thermal barrier being provided with port sizes less than 2mm is considered to be new matter. For examination purposes, the claim is being interpreted to recite the expanding foam has open pores.
Claim 14, which is newly presented, recites, “the open pores have sizes of less than 1 micron” when describing the open-cell structure of the porous matrix of the internal thermal barrier, which is considered to be new matter. Looking at the see pg. 6, line 25 – pg. 7, line 14). Further, a review of the specification provides recitation of the internal thermal barrier’s porous matrix containing a matrix which has open pores that can differ in size and volume, but it is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or joint inventor, had possession of the claimed invention, at the time the invention was effectively filed (see pg. 8, line 21- pg. 9, line 3). Due to this, the recitation that the open pores of the internal thermal barrier being provided with port sizes less than 2mm is considered to be new matter. For examination purposes, the claim is being interpreted to recite the open pores have a size.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-6, 9-11, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “through a synergistic effect with the internal thermal barrier and the thermally insulating material, allow an occupant in the passenger compartment to perceive more quickly and/or sensitively the feeling of a change of temperature inside the passenger compartment brought about by the conditioned air supply by the air conditioning means” in claims 1 and 13 is a subjective phrase which renders the claim indefinite. The specification fails to supply some standard for measuring the phrase, which is required to provide some objective standard to allow the public to determine the scope of the claim. See MPEP §2173.05(b). In fact, the phrase is dependent solely on the subjective opinion of the passenger compartment occupant subjected to the temperature and environment within the passenger compartment. Nothing in the intrinsic evidence provides any guidance as to what design and method choices would result in “through a synergistic effect with the internal thermal barrier and the thermally insulating material, allow an occupant in the passenger compartment to perceive more quickly and/or sensitively the feeling of a change of temperature inside the passenger compartment brought about by the conditioned air supply by the air conditioning means”. Due to this the claims are indefinite because the temperature and environment provided through the use of the internal thermal barrier and the thermally insulating material, in conjunction with the air conditioning means, may be “perceive more quickly and/or sensitively the feeling of a change of temperature inside the passenger compartment” differently from one passenger to another. For examination purposes
Claims 2-6, 9-11, and 14-20 depend from rejected claim 1, and thereby, are further rejected under 35 U.S.C. 112(b) due to dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PAUSE (US 7,320,357 B2 – patent published 22 January, 2008).
As to claim 1, PAUSE discloses a vehicle (figure 1A; abstract, lines 1-5) comprising a passenger compartment (automotive interior discussed in col.3, line 19 and col.4, lines 44-52) surrounded by walls interposed between the passenger compartment and an external environment (walls at least shown in figure 1A, such as the headliner wall of the roof, 1A; col.4, line 45), wherein at least one of said walls(1A
an internal barrier(3; col.6,l ines1-2) comprising a porous matrix (col.5,lines 44-67) and a PCM (col.5, lines 25-67) having a temperature range at which the PCM changes of physical state (col.5, lines 25-43) to manage a temperature within an optimal margin, in the passenger compartment (col.4,line 59 – col.5,line 3), and
a thermally insulating material (2; col.6,lines 4-5),
wherein:
from inside the vehicle where the passenger compartment is situated, towards outside where the external environment is situated, the vehicle comprises the internal thermal barrier covered by said thermally insulating material (see annotated figure 1,in view of col.6, lines 1-13, which provides structure 4 being the layer facing the passenger compartment and the PCM/foam layer, described in col.5, lines 44-67, as being between the thermally insulating material, 2, and the structure,4, so as to provide the claimed layering),
the vehicle further comprises air condition means for condition in the passenger compartment (col.4, lines 64-67,in view of known air-conditioner concepts discussed in col.1, lines 18-39), and the porous matrix of the internal barrier has open pores that differ according to a physical state of the PCM (col.5, lines 44-67 which provides  foams or textile material fabrics with the PCM loaded directly therein, wherein at least polyurethane foam is a known open cell foam structure, such that the open cells thereof differ based on whether the PCM loaded therein have melted or crystallized due to change of state within the PCM), thus varying the thermal conductivity within the internal thermal barrier which the structure is capable thereof, as this is seen as a result of the PCM being loaded into the open pores of the porous matrix, of the at least a polyurethane foam, which changes between liquid and solid dependent upon reaching the necessary temperature to cause the physical phase change).
Furthermore, PAUSE discloses the vehicle has an air-conditioner, which is well-known, old, and common knowledge to be used for conditioning the interior of a vehicle, through heating, cooling, and propelling air (commonly ductwork has a blower unit which propels air through an evaporator and heater core to adjust the air as necessary, wherein the blower unit speed and air temperature are adjusted by a user to achieve a desired comfort level within the passenger compartment), in addition to a temperature sensor being connected to the air conditioning means (used to determine either indoor or outdoor air temperatures, in conjunction with desired air conditioning settings of heating, cooling, dehumidifying, ventilation, and any combination of such, to achieve a desired air temperature within the passenger compartment). Again, the Examiner is citing OFFICIAL NOTICE to identify that such teachings are capable of instant and unquestionable demonstration as being well-known. Further, while not required in view of OFFICIAL NOTICE, the Examiner is citing examples of air-conditioners within vehicle applications (US 4,440,212; US 2005/0028547 A1; US 9,025,942 B2) and at least those which utilize temperature sensors connected to the air conditioning means (US 4, 440, 212; US 2005/0028547 A1), which supply an air to the interior of the vehicle, which any person skilled within the art would understand that air circulation to the interior of the vehicle, whether it be by windows or ventilation through the air-conditioning system is necessary to supply an adequate amount of air to the interior of the vehicle for simply an adequate amount of air is necessary to ensure a user or passenger does not suffocate from lack of oxygen, which is common sense), it is understood that the air circulates through the passenger compartment to provide the necessary comfort(heating/cooling) and appropriate air quality, which includes coming into contact with the various surfaces of the interior of the vehicle, as the air takes up space within the volume defined by the interior of the vehicle (well-known and old volumetric concept of gases due to the kinetic energy of the gas molecules being larger than the attractive forces between molecules).  Due to this, the air which is supplied, would, at least, be in thermal communication with these interior surfaces, which includes the interior layer of the passenger compartment roof (e.g., structure 4 of roof of PAUSE), which convection would necessarily take place between the interior layer of the passenger compartment roof and the air, and further, conduction between the interior thermal barrier, which includes the porous material and PCM, takes place between the interior layer of the passenger compartment roof and the internal thermal barrier layer of the vehicle. This would necessarily cause the air, at least partly supplied from the air conditioner, to be in thermal exchange with the PCM, via at least convection and conduction which takes based on known concepts to those having ordinary skill within the art, in addition to well-known laws of thermodynamics and heat transfer.


    PNG
    media_image1.png
    787
    1532
    media_image1.png
    Greyscale

Annotated Figure 1 of PAUSE
As to claim 9, PAUSE discloses wherein the PCM comprises several phase change materials (Table 1; col.2,lines 23-26; col.5, lines25-43) having different temperature ranges of change of physical state dispersed in a medium (Table 1; col.2,lines 23-26; col.5, lines 25-43, wherein the medium could be paraffin, in addition to a combination of PCM’s listed in Table 1).

As to claim 13, PAUSE discloses a method for thermally managing air(col.4, line 44- col.5,line 5) in a vehicle (figure 1A; abstract, lines 1-5) passenger compartment (automotive interior discussed in col.3, line 19 and col.4, lines 44-52) surrounded by walls interposed between the passenger compartment and an external environment walls at least shown in figure 1A, such as the headliner wall of the roof, 1A; col.4, line 45), in which method:
at least part of the walls(at least 1A, or even the dashboard, 3A) comprise:
an internal barrier(3; col.6,l ines1-2) containing, in a porous matrix (col.5,lines 44-67), a PCM (col.5, lines 25-67) having a temperature range of change of physical states (col.5, lines 25-43) between liquid and solid (Table 1; col.2, lines 24-33; col.5,lines25-43) to manage a temperature within a margin, in the passenger compartment (col.4,line 59 – col.5,line 3), 
and a thermally insulating element (2; col.6,lines 4-5), and
the vehicle is placed in said external environment (such as the environments/environmental conditions discussed in col.4,line 44 – col.5, line 3), so that the PCM is in a solid state (as vehicles may be positioned within a multitude of  environments which includes various climates, including those which have temperatures well below 25.4°C, which is the lowest solidification temperature of the PCM suggested by PAUSE, then the car being positioned within an environment below such temperature, then the PCM, composed of any of those suggested in Table 1 would be in a solid state),
wherein:
 from inside the vehicle where the passenger compartment is situated, towards outside where the external environment is situated, the vehicle comprises the internal thermal barrier covered by said thermally insulating element (see annotated figure 1,in view of col.6, lines 1-13, which provides structure 4 being the layer facing the passenger compartment and the PCM/foam layer, described in col.5, lines 44-67, as being between the thermally insulating element, 2, and the structure,4, so as to provide the claimed layering), and
the porous matrix is a porous opened-pore matrix (col.5, lines 44-67 which provides  foams or textile material fabrics with the PCM loaded directly therein, wherein at least polyurethane foam is a known open cell foam structure).
Furthermore, PAUSE discloses the vehicle has an air-conditioner, which is well-known, old, and common knowledge to be used for conditioning the interior of a vehicle, through heating, cooling, and propelling air (commonly ductwork has a blower unit which propels air through an evaporator and heater core to adjust the air as necessary, wherein the blower unit speed and air temperature are adjusted by a user to achieve a desired comfort level within the passenger compartment) in addition to a temperature sensor being connected to the air conditioning means (used to determine either indoor or outdoor air temperatures, in conjunction with desired air conditioning settings of heating, cooling, dehumidifying, ventilation, and any combination of such, to achieve a desired air temperature within the passenger compartment). Again, the Examiner is citing OFFICIAL NOTICE to identify that such teachings are capable of instant and unquestionable demonstration as being well-known. Further, while not required in view of OFFICIAL NOTICE, the Examiner is citing examples of air-conditioners within vehicle applications (US 4,440,212; US 2005/0028547 A1; US 9,025,942 B2) and at least those which utilize temperature sensors connected to the air conditioning means (US 4, 440, 212; US 2005/0028547 A1), which supply an air to the interior of the vehicle, which any person skilled within the art would understand that air circulation to the interior of the an adequate amount of air is necessary to ensure a user or passenger does not suffocate from lack of oxygen, which is common sense), it is understood that the air circulates through the passenger compartment to provide the necessary comfort (heating/cooling) and appropriate air quality , which includes coming into contact with the various surfaces of the interior of the vehicle, as the air takes up space within the volume defined by the interior of the vehicle.  Due to this, the air which is supplied, would, at least, be in thermal communication with these surfaces, which includes the interior layer of the passenger compartment roof (e.g., structure 4 of roof of PAUSE), which convection would necessarily take place between the interior layer of the passenger compartment roof and the air, and further, conduction between the interior thermal barrier, which includes the porous material and PCM, takes place between the interior layer of the passenger compartment roof and the internal thermal barrier layer of the vehicle. This would necessarily cause the air, at least partly supplied from the air conditioner, which is conditioned to a temperature degree, generally selected by a user for comfort, to be propelled into the interior of the vehicle so as to provide adjustment of the vehicle interior temperature. In addition to this, the conditioned air supplied to the interior would be in thermal exchange with the PCM, via at least convection and conduction which takes based on known concepts to those having ordinary skill within the art, in addition and later release), the interior temperature of the vehicle would necessarily need to be greater than 28.2°C, the lowest liquefaction temperature of any of the PCM’s of PAUSE (see Table 1). In view of this, PAUSE described, in a reasonable manner with common knowledge, well-known, and old concepts, that the vehicle is placed within an environment which the PCM is in a solid state, such that the air conditioner would be known provide conditioning to air to increase the temperature of the vehicle to be greater than 20°C such that the PCM, which is in thermal communication via at least convection and conduction, with the air so as to provide liquefaction of the PCM, thereby making the device of PAUSE usable (through the storage of energy), as the lowest melting point of the PCM’s described by PAUSE is 28.2°C. See MPEP §2112.01-2112.02 and 2144.03.
Last, it will be noted, according to MPEP §2111.04-II, “The broadest reasonable interpretation of a method(or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. In this case, “if the temperature in the passenger compartment above a threshold, fresh conditioned air derived from the air conditioning means is introduced into the passenger compartment, in thermal exchange with said PCM, so that the incoming fresh air causes solidification of said PCM,…  so that said solidification, causes a decrease in thermal conductivity in the internal thermal barrier” includes when the condition of the temperature in the passenger compartment is below a threshold and above a threshold. Due to this, the claimed functionality within the method is not required, and the claim is being interpreted in terms of the condition when the passenger compartment is below a threshold, such that the recited method steps following the condition of the contingent claim are not required as the contingent limitation has not occurred. 

As to claim 14, PAUSE discloses wherein the open pores have a size(col.5,lines 44-67 provide various foams which provide open cellular structure, such as polyurethane, which have a size so as to be constructed with the open cell structure).

As to claim 15, PAUSE discloses wherein the physical states into which the PCM may be changed are liquid and solid states, respectively (Table 1; col.5, lines 25-43).

As to claim 16, PAUSE discloses wherein the PCM has a temperature range, for change of physical states between liquid and solid, between 15°C and 40°C (Table 1; col.5, lines 25-43).

As to claim 18, PAUSE discloses wherein the thermally insulating material is a foam (col.6, lines 4-5).

Claims 2-3 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over PAUSE (US 7,320,357 B2 – patent published 22 January, 2008), in view of MARSHALL (US 2006/0272281 A1 – published 7 December, 2006).
As to claim 2, PAUSE discloses wherein the porous matrix comprises and expanding foam (col.5, lines 44-47 which includes a polyurethane foam, which is an expanding foam) loaded with said PCM (col.5, lines 44-67), but does not explicitly disclose, the porous matrix is adapted to absorb, by deforming in size and volume said open pores, variations in volume of the PCM according to the physical state of the PCM.
However, MARSHALL, which is relevant to the particular problem being addressed by the Applicant (e.g., variations in volume due to the change in state of the PCM loaded into the porous matrix), teaches that it is known to provide the matrix holding the phase change material to be flexible (par. 29, lines 1-3). In particular, the flexibility of the porous matrix, enables accommodation of the volume changes accompanied by the phase change of the PCM (par. 29, lines 1-3), such that it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the porous matrix of the internal thermal barrier is flexible for the purposes of accommodating such volumetric changes due to the PCM changing physical state. Due to this, it would be understood that the porous matrix of PAUSE, which included open-cellular foam structures, should be made flexible, such that the porous matrix is adapted to be flexible(so as to be able to deform in size and volume, due to a pliant nature understood by the flexibility) , to accommodate the changes in volume due to the physical changes of the PCM between different states.

As to claim 3, PAUSE, as modified by MARSHALL, further discloses wherein the expanding foam comprises an elastomer-based expanding foam (col.5, lines 44-47), and the expanding foam has open pores (col.5,lines 44-67 provide various foams which provide open cellular structure, such as polyurethane).

As to claim 11, PAUSE, as modified by MARSHALL, further discloses the physical states of the PCM are respectively liquid and solid (Table 1; col.2,lines 24-33; col.5, lines 25-43), and said PCM is encapsulated in capsule (col.5, lines 55-67) and defines a solid state maximum volume load of the volume of the expanding foam and of said capsules when the physical state of the PCM is a solid state (when the PCM is in a solid state, the solid state maximum volume load is capable of being defined as such as there is a volume of solid, liquid, or combination of liquid or solid based on the temperature of the PCM, as suggested by col.6, lines 14-33, which provides the physical state of change is not instantaneous, but gradual) and defines a liquid state maximum volume load of the volume of the expanding foam and of said capsules when the physical state of the PCM is a liquid state(when the PCM is in a liquid state, the liquid state maximum volume load is capable of being defined as such as there is a volume of solid, liquid, or combination of liquid or solid based on the temperature of the PCM, as suggested by col.6, lines 14-33, which provides the physical state of change is not instantaneous, but gradual). 

As to claim 20, PAUSE, as modified by MARSHALL, further discloses the physical states of the PCM are respectively liquid and solid (Table 1; col.2,lines 24-33; col.5, lines 25-43) and wherein the solid state maximum volume load and the liquid state maximum volume load are as previously defined (see rejection of claim 11). More so, PAUSE discloses wherein the PCM may be solid, liquid, or combination of liquid or solid based on the temperature of the PCM, as suggested by col.6, lines 14-33, which provides the physical state of change is not instantaneous, but gradual in changing. Due to this, the PCM is capable of being in a solid state wherein the solid state maximum load, defined by the volume load of the volume of the expanding foam and capsules with the PCM in a solid state is 85% and capable of being in a liquid state wherein the liquid state maximum load, defined by the expanding foam and of said capsules when the PCM is a liquid state is 95% due to such gradual change. In particular, the PCM can be 85% solid and 15% liquid, so as to provide the solid state maximum volume load, and further 95% liquid and 5% solid, so as to provide the liquid state maximum volume load based on the changes of the temperature which cause changes to the PCM’s physical state.

Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over PAUSE (US 7,320,357 B2 – patent published 22 January, 2008), in view of UKRAINCZYK (NPL: Thermophysical Comparison of Five Commercial... - UKRAINCZYK (2010)).
As to claim 4
the physical states of the PCM are respectively liquid and solid (Table 1; col.2,lines 24-33; col.5, lines 25-43), and more so wherein one PCM used may be paraffin.
With paraffin being used as one of the various PCM possible, it is provided that there is a thermal conductivity ratio between a situation wherein the PCM, which could be paraffin, is fully solid and a situation in which the PCM, which could be paraffin, is fully liquid to be between 1 and 10 (see NPL:  Thermophysical Comparison of Five Commercial Paraffin Waxes as Latent Heat Storage Materials - UKRAINCZYK (2010) at Table 1, at least, which provides for one of the examples that the ratio would be between 0.339 or 0.346 and 0.167. In either case the ratio would be 0.339/0.167 and 0.346/0.167 which are between 1 and 10). Therefore, it would have been provided that through the use of paraffin, either alone or in combination with the PCM’s suggested in Table 1 and column 5, lines 35-38, recognized by PAUSE, that the internal thermal barrier has a ratio between the fully solid and fully liquid states of the PCM to be between 1 and 10.

As to claim 5, PAUSE discloses wherein:
the physical states of the PCM are respectively liquid and solid (Table 1; col.2,lines 24-33; col.5, lines 25-43), and more so wherein one PCM used may be paraffin.
With paraffin being used as one of the various PCM possible, it is provided that there is a thermal conductivity ratio between a situation wherein the PCM, which could be paraffin, is fully solid and a situation in which the PCM, which could be paraffin, is see NPL:  Thermophysical Comparison of Five Commercial Paraffin Waxes as Latent Heat Storage Materials - UKRAINCZYK (2010) at Table 1, at least, which provides for one of the examples that the ratio would be between 0.339 or 0.346 and 0.167. In either case the ratio would be 0.339/0.167 and 0.346/0.167 which are between 1 and 10). Therefore, it would have been provided that through the use of paraffin, either alone or in combination with the PCM’s suggested in Table 1 and column 5, lines 35-38, recognized by PAUSE, that the internal thermal barrier has a ratio between the fully solid and fully liquid states of the PCM to be between more than one 1 and 10.

As to claim 10, PAUSE, as modified, further discloses wherein the phase change materials comprise:
a first PCM having a temperature range of change of physical state (Table 1; col.2, lines 23-26; col.5, lines 25-43, wherein a plurality of PCM’s may be used together), and
a second PCM having a temperature range of change of physical state of between 25°C and 40°C (Table 1; col.2, lines 23-26 and col.5, lines 25-43).
However, PAUSE does not explicitly disclose wherein the first PCM has a physical state change between 17°C and 25°C. 
PAUSE, however, recognizes that paraffin, or other PCM materials, may be used to realize a desired temperature rang in which phase change will take place (col.2, lines 23-26) and further to select the melting temperature range of the phase change material col.5, lines 38-43). Therefore, the temperature range of the PCM, in particular the first PCM, is seen as a result-effective variable, i.e., a variable which achieves a recognized result. In this case, the melting temperature range is selected based on the desired temperature at which the PCM should begin a heat absorption, in addition to necessary considerations of the application, e.g., different vehicles, the PCM is applied to. In view of this, as the general conditions of the claim are disclosed by PAUSE (more than one PCM being used of which can have different phase change temperatures between physical states), it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP§2144.05 – II. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify PAUSE to include the first PCM within the described temperature range for the reasons recognized by PAUSE above.

Claim 6, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PAUSE (US 7,320,357 B2 – patent published 22 January, 2008), in view of SMITH (US 9,726,438 B2 – patent published 8 August, 2017).
As to claim 6, PAUSE does not further disclose wherein the thermally insulating material is arranged in a vacuum enclosure.
However, SMITH is within the relevant field of endeavor provided a technique of thermal insulation (abstract, line 1), teaches that there is much concern within the area to provide thermal insulation elements that have much lower thermal conductivity than col.1, lines 38-43), as this provide higher energy efficiency (col.1, lines 38-39). SMITH discloses that one known technique is vacuum insulation panels, wherein a barrier material is partially evacuated. Doing so allows a thermal conductivity of the barrier to be less than 0.002 W/mK at ambient temperature which is an order of magnitude lower than conventional techniques, and significantly lower than the thermal conductivity of air (col.1, line 37 and col.2, lines 26-37). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify PAUSE to incorporate the thermally insulating element as being a material within a vacuum enclosure, as taught by SMITH through known techniques within the field of endeavor to improve upon current conventional techniques, for the purposes of significantly decreasing the thermal conductivity of the thermally insulating element.

As to claim 17, PAUSE, as modified, further discloses wherein the PCM has a temperature range, for change of physical states between liquid and solid, between 17°C and 35°C (Table 1; col.5, lines 25-43).

As to claim 19, PAUSE, as modified, further discloses wherein the thermally insulating material is a foam (col.6, lines 4-5).

RESPONSE TO ARGUMENTS
Applicant's arguments filed 16 December, 2021 have been fully considered but they are not persuasive.

Arguments to Claim Rejections - 35 USC § 112
Applicant argues against the rejection of claims 3 and 14 under 35 U.S.C. 112(a) at pages 7-8. In particular, the Examiner clarifies that the recitation of the specification which expressly states “open pores having sizes of less than 1 or 2mm so as to ensure proper thermal insulation, and preferable of 1 micron” is directed to the structure of the thermal insulation barrier. However, the claims are issue recite such open pore size with regards to the expanding foam which is a structure of the porous matrix of the internal thermal barrier. Applicant has clear written description for the thermal insulation barrier to have such pore sizes being less than 1 or 2mm, preferable less than 1 micron, but does not have written description for the internal thermal barrier’s porous matrix having such pore sizes. For this, the Examiner is not persuaded to Applicant’s allegations of reasonable written description for the claimed elements of claims 3 and 14. 

Arguments to Claim Rejections - 35 USC § 103
Applicant argues that PAUSE, at least, does not disclose the newly presented claim elements provided within independent claims 1 and 13, at page 8. The Examiner, as noted above, provides OFFICIAL NOTICE, with, while not necessary or required, examples which show that it is well known and old within the ordinary skill within the art that temperatures sensors are connected to and control air conditioning means. Due to this, the Examiner is not persuaded that such limitations were not known within the ordinary skill within the art at the time the present invention was effectively filed. More through a synergistic effect with the internal thermal barrier and the thermally insulating material, allow an occupant in the passenger compartment to perceive more quickly and/or sensitively the feeling of a change of temperature inside the passenger compartment brought above by the conditioned air supplied by the air conditioning means” is considered to be entire subjective. It is indefinite because the specification fails to provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary. See MPEP §2173.05(b). Due to this, the Examiner considered the claim without such recitation, as the metes and bounds of it could not be definitively determined. In view of this, the Examiner presents the rejections herein.
As to pages 8-9, Applicant merely alleges allowance of dependent claims, and that the prior art relied upon does not cure the deficiencies of PAUSE to disclose the amendments presented in at least independent claims 1 and 13. The Examiner is not persuaded to such arguments, and presents the rejections herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        12/30/2021